Citation Nr: 1414492	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-37 085	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disability to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1969 to April 1972 and from October 2001 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio which continued the denial of service connection for PTSD.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a January 2006 rating decision, the RO denied entitlement to service connection for PTSD; the Veteran did not file a notice of disagreement and no new and material evidence was submitted within the appeal period.

2. The evidence received since the January 2006 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection PTSD, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The January 2006 rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the January 2006 rating decision is new and material; and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2006, the RO denied service connection for PTSD.  At the time of the rating decision, the evidence of record consisted of the Veteran's service treatment records and post-service VA treatment records.  The denial was based on the absence of a diagnosis of PTSD and the Veteran's failure to submit a stressor statement.  

The Veteran was notified of this decision and of his procedural rights a by letter dated in January 2006.  He did not appeal the decision or submit new and material evidence within a year of the decision.  Thus, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The evidence received since the January 2006 rating decision includes a PTSD stressor statement by the Veteran, and VA treatment records showing a diagnosis of PTSD.  This evidence is new as it was not part of the record at the time of the January 2006 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that the Veteran currently has a back disability.  Therefore, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of service connection for a PTSD is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened and the appeal is granted to this extent only.  


REMAND

The Board is generally precluded from considering a claim in the first instance on a basis different from that of the agency of original jurisdiction.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (holding that in its review of the RO's decision on a claim, if the Board is required to address an issue related to that matter that was not previously considered by the RO, the Board must either remand the matter to the RO or secure the appellant's waiver). 

The Court has previously held that the Board may consider the merits of a reopened claim in the first instance, provided it can be shown that the claimant would not be prejudiced.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court has since cast doubt on the continued validity of its holding in Bernard.  See Gardner v. Shinseki, 22 Vet. App. 415, 418, footnote 2 (2009) (noting that the decision of the U.S. Court of Appeals for the Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir. 2003) calls into question the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance).

Having determined that new and material evidence was received, the reopened claim of entitlement to service connection for PTSD must be readjudicated on a de novo basis.

The finding of new and material evidence entitles the Veteran to VA examination.  Shade v. Shinseki.  Although he was afforded an examination, the examiner appears to have only explicitly considered (and rejected) the diagnosis of PTSD.  VA treatment records indicate a diagnosis of major depressive disorder.  The Veteran asserts that his experience in Vietnam caused his current psychological disorder.  Therefore, additional examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should review the claim's folder and note such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether any current psychiatric disability (shown at any time since approximately 2005) at least as likely as not had its onset in service or is the result of a disease or injury in service. 

If the examiner finds that diagnoses of PTSD or major depression are not warranted; the examiner should opine as to whether the diagnoses reported in VA treatment records were made in error or those disabilities are in remission.

The examiner should provide reasons for any opinions.

2.  The AOJ should readjudicate the issue of entitlement to service connection for PTSD on a de novo basis

3.  If the claim remains denied, the AOJ should issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


